September    4, 1953



Hon. Tom Scaly                        Opinion   No. S-98
Chairman,   Board of Regents
The University   of Texas             Rt : Authority of The University
Austin, Texas                              of Texas and its branches
                                           to expend funds appropriated
                                           by the General Appropriation
                                           Bill for the biennium ending
                                           August 31, 1955, for the pur-
                                           posts of providing   air condi-
                                           tioning for existing State
                                           buildings at such institutions
                                           or for the purchase of room
                                           air conditioning machinery     or
Dear   Mr.   Sealy:                        units.

               Your   request   for an opinionreads    tn part:

                “Your opinion is respectfully  requested
        upon whether or not funds appropriated      to The
       ‘University   of Texas and its branches by House
        Bill No. 111 passed by the General Appropria-
        tion Bill for the biennium ending August 31,
        1955, may be used on and after September       1,
        1953, for the purpose of providing    air condi-
        tioning of existing buildings at such respective
        institutions or for the purchase of room air
        conditioning machinery     or units.”

              The 52nd Legislature   included within the General
Appropriation   Act (Sec. 37, Art. V, Ch. 499, Acts 52nd Leg.,
1951, at p. 1947, approved June 28, 1951), a provision      prohi-
biting the expenditure  of any funds appropriated    to agencies of
higher education, including The University     of Texas, for the pur-
chase of new or additional air conditioning or refrigerating
equipment for any purpose     (with certain exceptions not here ptr-
    Hon. Tom Scaly,    page   2 (S-98)




    tintnt) during the biennium beginning September          1, 1951.
    The same Legislature      also passed House Concurrent        Reso-
    lution No. 38, approved May 10, 1951, which declared.           in ef-
    fect, that numerous    budget requests had been presented to
    the Legislature   for the appropriation     of funds for air condi-
    tioning State buildings and purchase of air conditioning ma-
    chinery and room air conditioning units, and that it was tco-
    nomtcally unsound to air condition State buildings,        except
    new construction,    or to purchase    air conditioning machinery
    or units for use therein.     Therefore    the policy of the State of
    Texas was not to permit the use of State funds for air con-
    ditioning State buildings,   except new construction,      or for the
    purchase   of room air conditioning machinery        or units.

                  The 53rd Legislature    failed to include any pro-
    hibition in the General Appropriation      Act (Ch. 81, Acts 53rd
    Leg., 1953, p. 127) as to the expenditure     of funds by agencies
    of higher education or any other governmental        department or
    agency for the purpose of air conditioning State buildings,
    either old or new, or for the purpose of p’urchasing air. con-
     ditioning units for uat therein, and expressly     omitted the pro-
    hibitory clause containtd,in    Section 37, Article V, of the Gtn-
    ~&ral Appropriation   Act of?~the 52nd Legislature.

                The legal proposition  here involved is whether the
    expenditure  of funds under the General Approprtatton   Act of
    the 53rd Legislature  is governed by the directive  contained in
    H.C.R. No. 38 of the 52nd Legislature.
I
                  The Constitution clearly rtcognists     the right of
    the Legislature   to express   its will by resolution  (Art. III,
    Secs.,34,   38; Art. IV, Sec. 15, Constitution of Texas), but
    there is a marked distinction between a law and a resolution.
    As was stated in Conlty     v. United Daughters of the Confederacy,
    164 S.W. 24, 26 (Ttx. Civ. App. 1913, error ref.):

                 “The chief distinction between a resolution
           and a law stems to b,e that the former is used
           whenever the legislative   body passing it wishes
           to merely express   an opinion as to some given
Hon. Tom Staly,     page   3 (S-98)




       matter or thing, and is only to have a temporary
       effect on such particular   thing; while by the lat-
       ter it, is intended to permanently  direct and con-
       trol matters applying to persons or things in gtn-
       tral.    . . . n

              A concurrtct   resolution of the Legislature  does
not have the effect of a statute.    Terre11 Wells Swimming
Pool v. Rodriguez,    182 S.W.2d 824, 826 (Ttx. Civ. App. 1944,
error ref.) and the general rules governing the interpreta-
tion of statutes art likewise applicable    to resolutions. (2
Sutherland on StAtutory Construction,      262).

               It is significant that tht General Appropriation
Act of the 53rd Legislature        does not contain the prohibitory
provision    against the expenditure     of appropriated   funds for
the purpose of air conditioning buildings or the purchase of
air conditioning units for agencies of higher education.           It is
a rule of statutory     construction   that the mere fact that signi-
ficant words are omitted from the re-enactment            or amtnd-
mtnt of a statute imports a conclusive         presumption    that the
Le~gislaturt    intended to exclude the object theretofore       accom-
plished by the abandoned words.          San l$arcos   Baptist Academy
v. Burgess,     292 S.W. 626 (Ttx. Civ. App. 1927, plea of privi-
lege case, no writ history).

              In Terre11 V. King, 118 Tex. 237, 14 S.W.2d 786
(1929), it was held that the Legislature,    which had enacted a
law making an appropriation     for its contingent expenses,     could,
by joint resolution   approved by the Governor,     direct the tx-
ptnditure  of a portion of the appropriation    in financing a ltgis-
lativt committee which was lawfully created, and that since
the purpose was of a temporary      nature only, the joint resolu-
tion was the proper method of authorieing ~tht expenditure         of
the funds which had been previously      appropriated    in accordance
with law.   The Court then said:

              “It is no longer an open question in Texas
       that a joint resolution   of both Houses, approved
       by the Governor,    reflects the command and will
Hon. Tom Staly,       page.4   (S-98)




       of the State in one of the modes prescribed
       by the Constitution and is as binding as a sta-
       tutt. ‘I

The Court cited no authorities   in support of the quoted dic-
tum, but it is our opinion that such dictum is not controlling
in view of the action of the Sunreme Court in refusint P the
application for writ of error in Terre11 Wells Swimming Pool
v. Rodriguez,  supra, in 1944.

              In Moshtim    v. Rollins, 79 S.W.2d 672 (Tex. Civ.
App. 1935, error dism.), it was held that a resolution passed
in aid of a statute falls when such statute is declared        uncon-
stitutional.  Here the resolution passed in aid of the General
Appropriation    Act of the 52nd Legislature,      by analogy must
cease to have any effect upon the expiration        of the General Ap-
propriation   Act of the 52nd Legislature.       The Legislature,
through a concurrent     resolution,   may express     a policy which
would control the interpretation      of statutes passed by that Leg-
islature only.

                 In view of the fact that H.C.R. No. 38 is a mere
expression    of an opinion by the 52nd Legislature       that the ex-
penditure of funds for air conditioning of buildings under the
control of agencies of higher education was economically             un-
sound at the time of the passage of the General Appropriation
Act for the biennium commencing         September     1, 1951, and since
as a matter of law a resolution has only a temporary           effect as
to such appropriation,     it is our opinion that the 53rd Legisla-
ture did not consider     such concurrent    resolution to be binding
upon or express the opinion of that body in enacting the General
Appropriation     Act for the biennium beginning September          1, 1953,
having purpost,ly omitted therefrom        any -provision .prohibi$ing any
State agency or department from expending appropriated              funds
for the purpose of either air conditioning State buildings or
purchasing    air conditioning units to be used therein.

                               SUMMARY

              Funds    appropriated      to The University   of
                  Hon. Tom Staly,     page   5 (S-98)




                        Texas and its branches by. the General Appro-
                        priation Bill for the biennium ending August 31,
                        1955, may be used for the purpose of providing
                        air conditioning for existing State building’s at
                        such institutions or for the purchase   of room
                        air conditioning machinery    or units.

                  APPROVED:                              Yours       very truly,

                  Mary K. Wall                          JOHN BEN SHEPPERD
                  Reviewer                                Attorney General

                  Burnell Waldrtp
                  Reviewer
                                                        By   c%u
                  Robert S. Trotti                           C. K. Richards
                  First Assistant                                        Assistant

                  John Ben Shtpptrd
                  Attorney General

                  CKR :da



        .. .




      ‘,.


‘.’


            ~:.




                                                                 I